EXHIBIT 10.77
Fifth Amendment
to the Bowater Incorporated Compensatory Benefits Plan
     WHEREAS, AbitibiBowater Inc. (the “Corporation”) maintains the Bowater
Incorporated Compensatory Benefits Plan, As Amended and Restated Effective
February 26, 1999 (the “Plan”), for the benefit of certain of its employees and
former employees;
     WHEREAS, effective as of October 30, 2008, the Corporation accepted
sponsorship of the Plan;
     WHEREAS, effective as of October 30, 2008, the Human Resources and
Compensation Committee of the Board of Directors of the Corporation (the “HRCC”)
has the authority to administer, amend and terminate the Plan; and
     WHEREAS, the HRCC desires to amend the Plan to: (1) reflect such change in
sponsorship and delegation of the authority to amend and terminate the Plan;
(2) designate the HRCC as the administrator with authority to delegate its
administrative duties; and (3) update the Plan’s claims procedures to reflect
the requirements of the Department of Labor Regulations under the Employee
Retirement Income Security Act of 1974, as amended.
     NOW, THEREFORE, the Plan is amended, effective as of October 30, 2008, in
the following respects:
     1. Section 1 is amended by adding a new paragraph at the end thereof to
read as follows:
     “Effective as of October 30, 2008, AbitibiBowater Inc. assumed sponsorship
of the Plan. In addition, effective as of October 30, 2008, the Human Resources
and Compensation Committee of the Board of Directors of AbitibiBowater Inc.
assumed the authority to administer the Plan with the right to delegate any such
duties as well as the authority to amend and terminate the Plan.”
     2. The last sentence of the first paragraph of Section 7(c) is amended to
read as follows:
     “For purposes of the Section 7(c), a change in control of AbitibiBowater
Inc. shall be deemed to have occurred on the occurrence of any event(s) which
constitute(s) a ‘change in control’ of AbitibiBowater Inc. as defined herein.”
     3. Each reference to “the Company” in the following Sections is hereby
replaced by reference to “AbitibiBowater Inc.”: Section 7(c)(i) (“Acquiring
Person”), Section 7(c)(iv) (“Board”), Section 7(c)(v) (“Change in Control”),
Section 8 (“Administration”), and Section 10 (“Amendment or Discontinuance”).
     4. Section 9 is amended in its entirety to read as follows:

 



--------------------------------------------------------------------------------



 



     “9. Claims and Review. All inquiries and claims respecting the Plan shall
be submitted in writing and directed to the Plan Administrator. Unless
subsequently changed by corporate resolution or amendment, the Plan
Administrator has delegated its duties to (i) decide initial claims for benefits
to the Senior Vice President-Human Resources of AbitibiBowater Inc. (the “Senior
Vice President”), and (ii) review adverse benefits decisions to the
AbitibiBowater Pension Investment Committee or its designee (the “PIC”).

  (a)   In the case of a claim for benefits, a written determination allowing or
denying the claim shall be furnished to the claimant within ninety (90) days
after the claim is received. The ninety-day notice period shall, however, be
extended for no more than an additional ninety (90) days if the Senior Vice
President determines that an extension of time is necessary to process the claim
and so advises the claimant in writing within ninety (90) days after receipt of
the claim, which writing shall also indicate the special circumstances requiring
an extension of time and the date by which the Senior Vice President expects to
render the final decision. The Senior Vice President’s notice to any person
whose claim for benefits has been wholly or partially denied shall be written in
a manner calculated to be understood by the recipient and shall include the
following information:

  (i)   the specific reason or reasons for the denial;     (ii)   specific
reference to the Plan provisions on which the denial is based;     (iii)   a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such additional material or
information is necessary; and     (iv)   an explanation of the Plan’s claims
review procedure, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following a denial of the claim on review.

  (b)   A claimant or his duly authorized representative may request a review of
an adverse determination by filing a written notice of appeal to the Plan
Administrator within sixty (60) days after the receipt of written notification
of a wholly or partially denied claim. As part of such review, the claimant
shall have the right to review or receive copies, upon request and free of
charge, of any documents, records and other information “relevant” (within the
meaning of Department of Labor Regulation Section 2560.503-1(m)(b)) to the
claimant’s claim. The claimant may also submit written comments, documents,
records and other information relating to his claim.

2



--------------------------------------------------------------------------------



 



  (c)   In making its decision on review, the PIC shall take into account all
comments, documents, records and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial claim decision. The PIC’s decision on review shall
be made within a reasonable period of time, but not later than sixty (60) days
after the request for review, unless special circumstances require an extension.
In that case, the claimant shall be so advised in writing prior to the
expiration of the initial sixty (60) day period and a decision shall be rendered
as soon as possible, but not later than one hundred and twenty (120) days after
receipt of a request for review. The decision of the PIC on review of a claim
shall be in writing and in a manner calculated to be understood by the claimant.
If the claim is wholly or partially denied on review, such written notification
shall include:

  (i)   the specific reason or reasons for the denial;     (ii)   specific
reference to the Plan provisions on which the denial is based;     (iii)   a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (within the meaning of Department of Labor
Regulation Section 2560.503-1(m)(b)) to the claimant’s claim; and     (iv)   a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA.”

     5. Sections 11 and 12 are amended in their entirety to read as follows:
     “11. Plan Unfunded. The benefits payable under the Plan shall not be funded
for purposes of the Internal Revenue Code of 1986 or the Employee Retirement
Income Security Act of 1974, but shall be payable out of the general funds of
the Company or of AbitibiBowater Inc., the Company’s Benefit Plan Grantor Trust,
when and as the benefits become payable.
     12. No Contract of Employment. Nothing contained in the Plan shall be
construed as a contract of employment between the Company, AbitibiBowater Inc.
and an Employee or as a right of any Employee to be continued in the employment
of the Company or AbitibiBowater Inc. or as a limitation on the right of Company
or AbitibiBowater Inc. to discharge any Employee, with or without cause.”
*      *      *
[signature page follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned authorized officer of AbitibiBowater
Inc. has executed this Fifth Amendment to the Plan as of December 17, 2008, to
evidence its adoption by AbitibiBowater Inc.

                    ABITIBIBOWATER INC.  
 
           
 
  By:   /s/ William G. Harvey
 
   
 
      William G. Harvey    
 
  Its:   Senior Vice President and Chief Financial Officer    

2